UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_____________________________________________

MICHELLE CHIN,

                                        Plaintiff,
                                                                       6:18-CV-01340
v.
                                                                       (TJM/TWD)
ALEJANDRO TORRES, et al.,

                              Defendants.
_____________________________________________

APPEARANCES:

MICHELLE CHIN
Plaintiff pro se
46 River Street
Apartment 1
Otego, New York 13825

THÉRÈSE WILEY DANCKS, United States Magistrate Judge

                         ORDER AND REPORT-RECOMMENDATION

          The Clerk has sent to the Court for review the pro se complaint in this employment

discrimination action brought by Plaintiff Michelle Chin pursuant to Title VII of the Civil Rights

Act of 1962, as amended, 42 U.S.C. §2000e, et seq, alleging discrimination on account of her

sex, hostile work environment, and constructive termination. (Dkt. No. 1.) Also before the

Court is Plaintiff’s application for leave to proceed in forma pauperis (“IFP application”). (Dkt.

No. 2.)

I.        IFP APPLICATION

          A court may grant in forma pauperis status if a party “is unable to pay” the standard fee

for commencing an action. 28 U.S.C. § 1915(a)(1). After reviewing Plaintiff’s IFP application,
the Court finds that Plaintiff meets this standard. Therefore, Plaintiff’s IFP application (Dkt. No.

2) is granted.

II.     LEGAL STANDARDS FOR INITIAL REVIEW

        Even when a plaintiff meets the financial criteria for in forma pauperis, 28 U.S.C.

§ 1915(e) directs that when a plaintiff proceeds in forma pauperis, “the court shall dismiss the

case at any time if the court determines that . . . the action . . . (i) is frivolous or malicious; (ii)

fails to state a claim on which relief may be granted; or (iii) seeks monetary relief against a

defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B)(i)-(iii).

        In determining whether an action is frivolous, the court must look to see whether the

complaint lacks an arguable basis either in law or in fact. Neitzke v. Williams, 490 U.S. 319, 325

(1989). “An action is frivolous when either: (1) the factual contentions are clearly baseless such

as when the claims are the product of delusion or fantasy; or (2) the claim is based on an

indisputably meritless legal theory.” Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437

(2d Cir. 1998) (citations and internal quotation marks omitted). Although extreme caution

should be exercised in ordering sua sponte dismissal of a pro se complaint before the adverse

party has been served and the parties have had an opportunity to respond, Anderson v. Coughlin,

700 F.2d 37, 41 (2d Cir. 1983), the court still has a responsibility to determine that a claim is not

frivolous before permitting a plaintiff to proceed. See, e.g., Thomas v. Scully, 943 F.2d 259, 260

(2d Cir. 1991) (per curiam) (holding that a district court has the power to dismiss a complaint sua

sponte if the complaint is frivolous).

        To survive dismissal for failure to state a claim, a complaint must plead enough facts to

state a claim that is “plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570


                                                     2
(2007). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). While Rule 8(a) of the Federal Rules of Civil

Procedure, which sets forth the general rules of pleading, “does not require detailed factual

allegations, . . . it demands more than an unadorned, the-defendant-harmed-me accusation.” Id.

In determining whether a complaint states a claim upon which relief may be granted, “the court

must accept the material facts alleged in the complaint as true and construe all reasonable

inferences in the plaintiff’s favor.” Hernandez v. Coughlin, 18 F.3d 133, 136 (2d Cir. 1994)

(citation omitted). “[T]he tenet that a court must accept as true all of the allegations contained in

a complaint is inapplicable to legal conclusions.” Iqbal, 556 U.S. at 678. “Threadbare recitals of

the elements of a cause of action, supported by mere conclusory statements, do not suffice.” Id.

       Where a plaintiff proceeds pro se, the pleadings must be read liberally and construed to

raise the strongest arguments they suggest. Sealed Plaintiff v. Sealed Defendant, 537 F.3d 185,

191 (2d Cir. 2008) (citation omitted). A pro se complaint should not be dismissed “without

giving leave to amend at least once when a liberal reading of the complaint gives any indication

that a valid claim might be stated.” Gomez v. USAA Fed. Sav. Bank, 171 F.3d 794, 795 (2d Cir.

1999) (citation and internal quotation marks omitted). An opportunity to amend is not required

where “the problem with [the plaintiff’s] causes of action is substantive” such that “better

pleading will not cure it.” Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000).

III.   PLAINTIFF’S COMPLAINT

       Plaintiff alleges that she was employed in the Housekeeping Department at Hampton Inn

in Oneonta, New York from the Winter of 2010 until her employment was constructively


                                                  3
terminated in September of 2017 as a result of a long term pattern of sexual harassment by a

male employee with whom she worked which, along with the failure of management to properly

address the harassment, resulted in a hostile work environment, thereby forcing her to resign.1

(Dkt. No. 1 at 7-22.2) Plaintiff has commenced this Title VII action against Defendants

Alejandro Torres (“Torres”), the Hampton Inn employee by whom Plaintiff was allegedly

sexually harassed; Darlene Wells (“Well”), Executive Housekeeper at the Hampton Inn; Hope

Kabir (“Kabir”), General Manager of the Oneonta Hampton Inn; Edwin Colburn (“Colburn”),

Maintenance Manager at the Hampton Inn; and Brendalyn Keefer (“Keefer”), President of SD

Management, a company involved in overseeing the management of the Hampton Inn. Id.

Plaintiff has not identified her employer, other than to indicate she worked at the Hampton Inn

that was managed by SD Management, and she has not included a copy of the right to sue letter,

which would likely disclose the identity of her employer, with her complaint.

IV.     ANALYSIS

        Title VII provides that “[i]t shall be an unlawful employment practice for an employer . . .

to fail or refuse to hire or to discharge any individual, or otherwise discriminate against any

individual with respect to his [or her] compensation, terms, conditions, or privileges of

employment, because of such individual’s race, color, sex, or national origin.” 42 U.S.C.

§ 2000e-2(a)(1). To state a claim under Title VII, a plaintiff must plead a discrimination claim

“that is facially plausible and . . . give[s] fair notice to the defendant of the basis for the claim.”


        1
        Plaintiff alleges she received a right to sue letter from the Equal Employment
Opportunity Commission on August 16, 2018. (Dkt. No. 1 at 5.)
        2
        Page references to documents identified by docket number are to the numbers assigned
by the CM/ECF docketing system maintained by the Clerk’s Office.

                                                    4
Barbosa v. Continuum Health Partners, Inc., 716 F. Supp. 2d 210, 215 (S.D.N.Y. 2010) (citation

omitted); see also Iqbal, 556 U.S. at 678.

       Plaintiff has sued the individual by whom she claims to have been sexually harassed, two

individuals holding management positions at the Oneonta Hampton Inn, and the owner of the

management company alleged to have been overseeing the management of the Inn. (Dkt. No. 1.)

The Second Circuit has held that “individuals are not subject to liability under Title VII.”

Wrighten v. Glowski, 232 F.3d 119, 120 (2d Cir. 2000), abrogated on other grounds by

Burlington v. Ellerth, 524 U.S. 742 (1998); see also Patterson v. Cnty. of Oneida, N.Y., 375 F.3d

206, 221 (2d Cir. 2004) (citing Tomka v. Seiler Corp., 66 F.3d 1295, 1313 (2d Cir. 1995)

(“individuals with supervisory control over a plaintiff may not be held personally liable under

Title VII”)); Bakal v. Ambassador Const., No. 94 CIV. 584 (JSM), 1995 WL 447784, at *3

(S.D.N.Y. July 28, 1995)3 (finding Title VII remedies apply only to the employer and not the

individuals who engaged in prohibited conduct); Harrison v. Lesort, No. 09 Civ. 10188 (SHS),

2011 WL 744670, at *2 (S.D.N.Y. Mar. 1, 2011) (a defendant’s alleged ownership interest in

employer does not change the fact that because defendant is an individual he cannot be held

liable under Title VII). Therefore, the Court finds that none of the presently named Defendants

are proper defendants in this Title VII action.

       In light of the foregoing, the Court recommends that Plaintiff be granted thirty days from

the date the District Court files its Order on this Court’s Report-Recommendation within which

to file an amended complaint naming her employer at the Hampton Inn as the defendant in this



       3
          The Court will provide Plaintiff with a copy of the unpublished decision in accordance
with the Second Circuit decision in LeBron v. Sanders, 557 F.3d 76 (2d Cir. 2009) (per curiam).

                                                  5
action. The Court further recommends that upon the expiration of the thirty days granted

Plaintiff to file an amended complaint, enlarged by any extension granted to Plaintiff by the

Court, the action be dismissed with prejudice as against Defendants Torres, Wells, Kabir,

Colburn, and Keefer regardless of whether or not Plaintiff has filed an amended complaint.

          ACCORDINGLY, it is hereby

          ORDERED, that Plaintiff’s second IFP application (Dkt. No. 2) is GRANTED; and it is

          RECOMMENDED, that Plaintiff be granted leave to file an amended complaint naming

her employer at the Hampton Inn as defendant within thirty days from the filing of an order by

the District Court on this Court’s Report-Recommendation; and it is further

          RECOMMENDED, that at the expiration of the thirty days granted Plaintiff to file an

amended complaint, enlarged by any extension granted to Plaintiff by the Court, the action be

dismissed with prejudice against Torres, Wells, Kabir, Colburn, and Keefer regardless of whether

or not Plaintiff has filed an amended complaint; and it is hereby

          ORDERED, that in the event Plaintiff files an amended complaint, the Clerk submit the

amended complaint to this Court for initial review pursuant to 28 U.S.C. § 1915(e); and it is

further

          ORDERED, that the Clerk provide Plaintiff with a copy of this Order and Report-

Recommendation, along with copies of all unpublished decisions cited herein in accordance with

Lebron v. Sanders, 557 F.3d 76 (2d Cir. 2009) (per curiam).




                                                 6
         Pursuant to 28 U.S.C. § 636(b)(1), the parties have fourteen days within which to file

written objections to the foregoing report.4 Such objections shall be filed with the Clerk of the

Court. FAILURE TO OBJECT TO THIS REPORT WITHIN FOURTEEN DAYS WILL

PRECLUDE APPELLATE REVIEW. Roldan v. Racette, 984 F.2d 85 (2d Cir. 1993) (citing

Small v. Secretary of Health and Human Services, 892 F.2d 15 (2d Cir. 1989)); 28 U.S.C. §

636(b)(1); Fed. R. Civ. P. 72.

Dated:       December 6, 2018
             Syracuse, New York




         4
          If you are proceeding pro se and are served with this Order and Report-
Recommendation by mail, three additional days will be added to the fourteen-day period,
meaning that you have seventeen days from the date the Order and Report-Recommendation was
mailed to you to serve and file objections. Fed. R. Civ. P. 6(d). If the last day of that prescribed
period falls on a Saturday, Sunday, or legal holiday, then the deadline is extended until the end of
the next day that is not a Saturday, Sunday, or legal holiday. Fed. R. Civ. 6(a)(1)(C).

                                                  7
Bakal v. Ambassador Const., Not Reported in F.Supp. (1995)


                                                                     plaintiff's supervisor there, allegedly “became hostile”
                                                                     to her, “falsely criticized plaintiff's job performance,”
     KeyCite Yellow Flag - Negative Treatment                        and “demeaned [[[plaintiff] on a daily basis.” Id. ¶¶ 10,
Distinguished by AIG Managed Market Neutral Fund v. Askin Capital 
                                                                     14. Plaintiff consequently began to receive negative job
Management, L.P., S.D.N.Y., October 5, 2000
                                                                     evaluations. Id. Moreover, defendant Boone, a messenger
                   1995 WL 447784
                                                                     and clerk at Ambassador whose immediate supervisor
    Only the Westlaw citation is currently available.
                                                                     was Magid, allegedly subjected plaintiff to an incessant
     United States District Court, S.D. New York.
                                                                     stream of verbal and physical abuse; plaintiff claims that
                 Minnie BAKAL, Plaintiff,                            Boone acted on instructions from Magid and Greenberg.
                       v.                                            Id. ¶¶ 15-17. Plaintiff also alleges that all three defendants
                                                                     began to spread false rumors about her “affairs and
 AMBASSADOR CONSTRUCTION, Mark Greenberg,
                                                                     relationships outside Ambassador.” Id. ¶¶ 18, 44-53.
   Marcia Magid and “Rodney Doe”, Defendants.
                                                                     Plaintiff claims that she repeatedly complained of these
                      94 CIV. 584 (JSM).                             actions to Ambassador's president and other company
                               |                                     supervisors, apparently to no avail. Id. ¶¶ 21, 26-28.
                        July 28, 1995.
                                                                     On February 25, 1993, plaintiff filed a charge with the
Attorneys and Law Firms                                              Equal Employment Opportunity Commission (EEOC),
                                                                     alleging sexual harassment in violation of Title VII.
Louis Ginsberg, The Ginsberg Law Firm, New York City,                Turchin Aff. Ex. A. Ambassador was the only defendant
for plaintiff.                                                       named by the charge, the body of which referred to the
                                                                     company's “office manager.” After an investigation of the
Morton J. Turchin, Turchin & Hoffman, P.C., New York
                                                                     charge, the EEOC issued a “right-to-sue” letter to plaintiff
City, for defendants.
                                                                     dated October 27, 1993. Id. Ex. C.

                                                                     On January 31, 1994, plaintiff filed a complaint with
                 OPINION AND ORDER
                                                                     this court naming Ambassador, Greenberg, Magid, and
MARTIN, District Judge:                                              “Rodney Doe” as defendants. The complaint contained
                                                                     claims brought under Title VII, 42 U.S.C. § 1981, § 40-c
 *1 Plaintiff seeks to recover damages under Title VII,              of New York's Civil Rights Law, and § 296 of New York's
New York's Human Rights Law and state tort law from                  Executive Law, as well as common-law claims for battery,
her former employer and three of its employees. The three            intentional infliction of emotional distress, slander, libel,
individual defendants have moved under Federal Rules of              and breach of plaintiff's right to privacy. The complaint
Civil Procedure 4, 12 and 56 for dismissal of the claims             was served on Ambassador in February 1994. See Magid
brought against them by plaintiff. For the reasons given             Aff. ¶ 3; Greenberg Aff. ¶ 3; Boone Aff. ¶ 3. However,
below, the action is dismissed without prejudice as to these         no effort was made to serve the original complaint on the
three defendants.                                                    three individual defendants. Defs.' Rule 3(g) Statement ¶
                                                                     11; Pl.'s Rule 3(g) Statement ¶ 11.

                                                                     On March 1, 1995, plaintiff filed an amended complaint
                      BACKGROUND
                                                                     which contained no reference to § 1981 and to § 40-c of
From 1991 until June 1993, plaintiff was employed                    New York's Civil Rights Law, but added a claim under
by Ambassador Construction as a secretary. See                       § 8-101 of the Administrative Code of the City of New
Am Compl. ¶ 6; Pl.'s Rule 3(g) Statement ¶ 14.                       York. The body of the amended complaint also referred
Plaintiff alleges that she dated defendant Greenberg,                to defendant Boone by name. It otherwise contained no
a construction superintendent at Ambassador, for four                significant changes. Plaintiff served summons and the
months beginning approximately in June 1992. Am.                     amended complaint on defendants Magid and Greenberg
Compl. ¶ 10. After this relationship ended, Greenberg                on March 6, and on defendant Boone on March 8. Magid
and defendant Magid, Ambassador's office manager and                 Aff. ¶ 3; Greenberg Aff. ¶ 3; Boone Aff. ¶ 3.



                © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                             1
Bakal v. Ambassador Const., Not Reported in F.Supp. (1995)


                                                                her original attorneys practiced primarily in state court,
                                                                special expertise in federal practice hardly is necessary to
                                                                grasp the significance of Rule 4. The cases which Ms.
                      DISCUSSION
                                                                Bakal cites, FDIC v. Denson, 139 F.R.D. 346 (S.D. Miss.
 *2 Federal Rule of Civil Procedure 4(m) provides that,         1990) and Barner v. Ford Motor Co., 132 F.R.D. 495 (N.D.
if a defendant has not been served with the complaint           Ill. 1990), in which the plaintiffs made a diligent effort
within 120 days after it has been filed, the court can either   to complete service promptly, are readily distinguishable
dismiss the action without prejudice as to that defendant,      from her own case: plaintiff concedes that “no effort was
or extend the time for service. While the Rule further          made” to serve the individual defendants with the original
provides that an extension must be granted where the            complaint, see Defs.' Rule 3(g) Statement ¶ 11; Pl.'s Rule
plaintiff shows “good cause” for failure to timely serve        3(g) Statement ¶ 11; and she took little enough interest in
a defendant, dismissal is the appropriate result where          her lawsuit that her lawyers were unable to reach her for a
neither “good cause,” nor even rudimentary efforts to           period of five weeks when, in May of 1994, they attempted
comply with the 120-day deadline, are shown. National           to determine whether she wished to continue with the
Union Fire Insurance Co. v. Sun, 1994 WL 463009, at *2-*4       suit, Turchin Reply Aff. Ex. E. Thus dismissal of the
(S.D.N.Y. Aug. 25, 1994); Knorr v. Coughlin, 159 F.R.D.         amended complaint as against the individual defendants
5 (N.D.N.Y. 1994). While there is no set formula for what       is appropriate. See National Union Fire Insurance Co. v.
constitutes “good cause” under the Rule, La Bounty v.           Sun, 1994 WL 463009, at *3-*4 (S.D.N.Y. Aug. 25, 1994).
Lee, 1994 WL 378479, at *1 (N.D.N.Y. July 15, 1994), the
courts agree that mere inadvertence or attorney neglect          *3 The court recognizes that dismissal of the amended
do not suffice. See Alexander v. Forest City Pierpont           complaint as against the individual defendants will result
Associates, 1995 WL 406135 (E.D.N.Y. June 26, 1995);            in plaintiff's Title VII claim against them being barred by
Alvarez v. Edgecomb Facility, 1993 WL 127190, at *2             the 90-day statute of limitations contained in 42 U.S.C. §
(S.D.N.Y. 1993) (citing Zankel v. United States, 921 F.2d       2000e-5(f)(1): dismissal of a Title VII complaint does not
432, 436 (2d Cir. 1990)).                                       toll the 90-day filing period, Minette v. Time Warner, 997
                                                                F.2d 1023, 1027 (2d Cir. 1993); nor would an amended
In the present case, the individual defendants never were       complaint naming additional defendants on a Title VII
served with the original complaint filed by plaintiff.          claim “relate back” to the date of filing of the original
When a defendant has not been served with the original          complaint, unless the new defendants were not named in
complaint, service of an amended complaint within 120           the original complaint due to a mistake as to their identity,
days of filing suit has been held to satisfy Rule 4(m),         see Cornwell v. Robinson, 23 F.3d 694, 706 (2d Cir. 1994) --
Crossen v. Bernstein, 1994 WL 281881, at *8 (S.D.N.Y.           which is not the case here. The court also is mindful of the
June 23, 1994); White v. Steak & Ale of Little Rock,            Advisory Committee's comment in 1993 that “relief [under
Inc., 839 F. Supp. 23, 25 (E.D. Ark. 1993); however,            Rule 4(m)] may be justified...if the applicable statute of
plaintiff served her amended complaint on the individual        limitations would bar the refiled action.” But where, as
defendants well beyond this 120-day period. Nor can             here, plaintiff can provide no reasonable excuse for the
plaintiff's failure to timely serve these three defendants be   failure to make timely service, the fact that a reinstitution
attributed to “good cause” or excusable neglect. Plaintiff      of the action will be barred by the statute of limitations
has not claimed that circumstances existed which would          is not by itself a reason to deny the motion to dismiss.
have made timely service on Boone, Greenberg and Magid          See National Union Fire Insurance Co. v. Sun, 1994 WL
difficult or impossible, and exactly the opposite appears       463009, at *4 & n.4 (S.D.N.Y. Aug. 25, 1994); see also
to have been the case: from the date on which plaintiff         Petrucelli v. Bohringer & Ratzinger, 46 F.3d 1298, 1306 &
filed her complaint until now, each of the individual           n.7 (3rd Cir. 1995)(“We emphasize that the running of the
defendants has resided within the New York metropolitan         statute of limitations does not require the district court to
area and worked at Ambassador, the location of whose            extend time for service of process.”).
facilities obviously was familiar to plaintiff. See Magid
Aff. ¶ 4; Greenberg Aff. ¶ 4; Boone Aff. ¶ 4. Moreover,         In any event, dismissal of the complaint in the present case
plaintiff was represented by counsel from the beginning         will not result in any prejudice to the plaintiff. She still
of this lawsuit; and although plaintiff points out that         can recover the damages she seeks under Title VII from



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                        2
Bakal v. Ambassador Const., Not Reported in F.Supp. (1995)


Ambassador and, as set forth below, she can still obtain
recovery against the individual defendants for the same          In my view, there is no rational basis for recognizing a
conduct on the basis of her state-law causes of action.          right to sue an employee of a private entity in his or her
                                                                 “official capacity.”
Moreover, it is doubtful that plaintiff would have a
valid cause of action against the individual defendants          Suits against government officials in their “official
under Title VII. While the Second Circuit has not yet            capacity” have traditionally been permitted to avoid
ruled on the issue, the federal courts are divided on the        Eleventh Amendment and sovereign immunity problems
question of whether Title VII provides a remedy against          that might arise if a plaintiff were to sue a government
the individual employees responsible for the prohibited          entity directly. See generally Ex parte Young, 209 U.S.
conduct in addition to that provided against the employer.       123, 28 S. Ct. 441 (1908); Osborn v. Bank of the United
Compare, e.g., Grant v. Lone Star Co., 21 F.3d 649               States, 22 U.S. (9 Wheat) 738 (1824). In such cases, it
(5th Cir.), cert. denied, ––– U.S. –––, 115 S. Ct. 574           has been deemed appropriate to allow an official capacity
(1994); Miller v. Maxwell's Int'l, Inc., 991 F.2d 583            suit against the government official who is responsible for
(9th Cir. 1993), cert. denied, ––– U.S. –––, 114 S. Ct.          the challenged activity. Such actions are not intended to
1049 (1994); Busby v. City of Orlando, 931 F.2d 764              provide any relief against or other personal consequences
(11th Cir. 1991) and Coraggio v. Time Inc. Magazine              to that particular individual. Moreover, when the
Co., 1995 WL 242047 (S.D.N.Y. April 26, 1995)(no                 individual leaves office, the individual is dropped from the
individual liability) with Dirschel v. Speck, 1994 WL            litigation and the successor is be substituted as the party
330262 (S.D.N.Y. 1994) and Bridges v. Eastman Kodak              defendant. See, e.g., Fed. R. Civ. P. 25(d).
Co., 800 F. Supp. 1172 (S.D.N.Y. 1992)(supervisory
employee can be held individually liable); see also EEOC         There is no need for such “official capacity” litigation in
v. AIC Security Investigations, 1995 U.S. App. LEXIS             the case of private entities that are themselves subject to
12139 (7th Cir. May 22, 1995)(no individual liability under      suit. It would serve no useful purpose to have, as parties
ADA); Birkbeck v. Marvel Lighting Corp., 30 F.3d 507             to the litigation, individuals who would drop out of the
(4th Cir.)(same under ADEA), cert. denied, ––– U.S. –––,         case the moment they left the employ of the employer
115 S. Ct. 666 (1994). The reasoning supporting each of          defendant. It has been suggested that it is appropriate to
the conflicting positions is fully set forth in Coraggio, 1995   have individuals sued in their “official capacity” where
WL 242047, at *7-*9, and need not be repeated here. It           they are individually responsible for the prohibited acts
is sufficient to note that the court finds more persuasive       in order to hold them publicly accountable for their
the reasoning of those cases which conclude that Title           actions. Coraggio v. Time Inc. Magazine Co. 1995 WL
VII's remedies apply only to the actual employer and not         242047, at *8 (S.D.N.Y. April 26, 1995). The function
the individual employees who engaged in the prohibited           of the courts, however, is to provide a remedy against
conduct.                                                         those that Congress has determined should be held liable
                                                                 for the plaintiff's damages, not to affix moral blame.
 *4 While recognizing that damages are not available             If Congress has made a determination that individual
against individual employees, some courts have allowed           employees should not be personally liable for acts of
Title VII actions to be maintained against individuals           discrimination, it is not for the courts to second guess that
in their official capacity. This “official capacity” theory,     judgment and provide some type of moral sanction against
which was first articulated in cases involving government        those who engaged in prohibited conduct. If an individual
officials, see Busby v. City of Orlando, 931 F.2d 764, 772       is to be required to bear the tremendous financial and
(11th Cir. 1991); Harvey v. Blake, 913 F.2d 226, 227-28          emotional expense that civil litigation often involves, it
(5th Cir. 1990); Padway v. Palches, 665 F.2d 965, 968 (9th       should be because the end of that litigation may result in
Cir. 1982), has since been applied to employees of private       an award of damages against that person. An individual
organizations, see, e.g., Coraggio, 1995 WL 242047, at *8;       should not be require to bear such costs simply to protect
Romand v. Zimmerman, 881 F. Supp. 806, 813 (N.D.N.Y.             his or her reputation in an action that the employer may
1995)(ADA case); Garcia v. Elf Altochem North America,           or may not choose to settle.
28 F.3d 446, 451 n.2 (5th Cir. 1994); Miller v. Maxwell's
Int'l, Inc., 991 F.2d 583, 585-86 (9th Cir. 1993).



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                         3
Bakal v. Ambassador Const., Not Reported in F.Supp. (1995)



 *5 The individual defendants also argue that plaintiff's              by March 31, 1993, see Defs.' Rule 3(g) St. ¶ 13, such
                                                                       service was timely as to Ambassador. Moreover, although
claims for battery, intentional infliction of emotional
                                                                       neither the original nor the amended complaint is a
distress, and libel and slander are time-barred. Thus,
                                                                       model of clarity, both pleadings do state that plaintiff
although Fed. R. Civ. P. 4(m) speaks of dismissal without
                                                                       seeks monetary relief from “defendants” on each of the
prejudice, the court will consider whether dismissal of
                                                                       claims asserted by plaintiff. The court -- as it must
these claims with prejudice is appropriate. The defendants
                                                                       -- reads the complaint in plaintiff's favor, as seeking
correctly note that the statute of limitations on these
                                                                       to hold all “defendants,” including Ambassador, liable
claims is one year. C.P.L.R. § 215; see Rosado v. City of
                                                                       on each of these claims. Since there may prove to be
New York, 713 F. Supp. 124 (S.D.N.Y. 1989). However,
                                                                       sufficient “unity of interest” between Ambassador and the
under C.P.L.R. § 203(b), the limitations period provided
                                                                       individual defendants to deprive the latter of their statute
in § 215 is interposed not only by service on the defendant,
                                                                       of limitations defense to plaintiff's third, fourth and fifth
but also by service on a co-defendant who is “united
                                                                       causes of action, dismissal of these claims with prejudice is
in interest” with that defendant. Where a timely-served
                                                                       unwarranted. Should discovery show that the individual
employer may be vicariously liable for the conduct of
                                                                       defendants acted beyond the scope of their employment
a late-served employee, the “unity of interest” question
                                                                       when they harmed the plaintiff, and thus were not “united
turns on whether the employee acted within the scope of
                                                                       in interest” with Ambassador, the individual defendants
his employment: if he did, then service on the employer
                                                                       may move for summary judgment dismissing plaintiff's
tolls the statute; if he did not, there is no tolling. Collom v.
                                                                       third, fourth and fifth claims on statute of limitations
Village of Freeport, 1987 WL 18170, at *3 (E.D.N.Y. Oct.
                                                                       grounds. See Collom, 1987 WL 18170, at *3; Sargent v.
1, 1987), citing Scheff v. St. John's Episcopal Hosp., 496
                                                                       City of New York, 513 N.Y.S.2d 194 (App. Div. 1987).
N.Y.S.2d 58, 60-61 (App. Div. 1985) and Parker v. Port
Authority, 493 N.Y.S.2d 355 (App. Div. 1985).
                                                                       SO ORDERED.
In this case, the Magid, Greenberg and Boone concede
that plaintiff served her initial complaint on Ambassador,             All Citations
the individual defendants' employer, in February of 1994;
even accepting the individual defendants' contention that              Not Reported in F.Supp., 1995 WL 447784
plaintiffs' third, fourth and fifth causes of action accrued

End of Document                                                    © 2018 Thomson Reuters. No claim to original U.S. Government Works.




                © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                 4
